Our examination of the evidence has satisfied us that the jury were warranted in finding that the representations as alleged were made and made to induce the plaintiff to indorse a note and renewals *Page 727 
thereof which he subsequently had to pay, and that they in fact procured the making of the indorsement. The jury might also reasonably have found that the representations so made were false. Their conclusion was made upon conflicting evidence and since we must find it to have been reasonably reached the verdict must stand. The case is peculiarly one where great weight should be given the decision of the trial judge in refusing to set aside the verdict.
   There is no error.